REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1 and 10, several of the features of these claims were known in the art as evidenced by Moharrer et al (U.S. PG Pub. No. 2020/0380378), which discloses sampling a plurality of testing hyperparameter configurations from hyperparameter ranges of the plurality of hyperparameters and training the target neural network model by using a first training dataset and the plurality of testing hyperparameter configurations, and obtaining a plurality of first accuracies corresponding to the plurality of testing hyperparameter configurations after training for first preset epochs at ¶¶ [0040](“Quality score may be an accuracy, an error, a precision, a recall, a combination of those, or other metric that indicates how well trained is ML model 130.”), [0061]-[0065](“target ML model 130 is repeatedly trained with various hyperparameter configurations to collect target performance data”) Moharrer further discloses obtaining an interpolation function at ¶ [0058]. But, Moharrer does not disclose a recommended list of hyperparameter configuration or training the pre-trained models corresponding with the plurality of recommended hyperparameter configurations.
Yu et al (U.S. PG Pub. No. 2018/0121814) discloses sampling a plurality of testing hyperparameter configurations from hyperparameter ranges of the plurality of hyperparameters and training the target neural network model by using a first training dataset and the plurality of testing hyperparameter configurations, and obtaining a plurality of first accuracies corresponding to the plurality of testing hyperparameter configurations after training for first preset epochs at ¶¶ [0024]-[0026], performing a hyperparameter recommendation operation, wherein the hyperparameter recommendation operation comprises determining a pre-trained model respectively corresponding to each of the plurality of recommended hyperparameter configurations by using a trainable-weight-selecting method at ¶¶ [0027]-[0028],    predicting a plurality of final accuracies corresponding to the plurality of second accuracies and  selecting a first recommended hyperparameter configuration corresponding to the final accuracy having a highest predicted value as a hyperparameter setting for continuing training the target neural network model at ¶¶ [0028]-[0030], but Yu does not disclose that the final accuracies were predicted by using a predictive early stopping model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668